IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1526
                               Filed December 5, 2018


IN THE INTEREST OF K.L.,
Minor Child,

V.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Blake D. Lubinus of Lubinus Law Firm, PLLC, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Kimberly Ayotte of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Danilson, C.J., and Potterfield and Doyle, JJ.
                                          2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her child. The

sole question presented on appeal is whether termination is in the child’s best

interests. For the reasons that follow, we find it is and affirm the termination of the

mother’s parental rights.

       The child was born in 2016. In September 2017, the child was removed

from the mother and was adjudicated to be a child in need of assistance (CINA)

because of the mother’s substance-abuse and mental-health issues. The child

was placed in the care of the father. Despite the offer of services to address her

substance abuse and mental health, the mother’s issues remained unresolved at

the time of the August 2018 termination hearing.

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2018). The mother does not dispute termination is

appropriate under this section but instead argues termination is contrary to the

child’s best interests. We review her claim de novo. See In re A.M., 843 N.W.2d

100, 110 (Iowa 2014). We give weight to the juvenile court’s factual findings,

although they are not binding. See id.

       The court may terminate parental rights if one of the grounds for termination

under section 232.116(1) exists. See In re P.L., 778 N.W.2d 33, 39 (Iowa 2010).

In determining whether to terminate parental rights, the court must “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Id. (quoting Iowa Code § 232.116(2)).
                                           3


       The juvenile court determined that the child’s best interests would be served

by remaining in the father’s care. It also set forth its reasons for finding the child’s

best interests necessitated terminating the mother’s parental rights:

               Sadly, [the mother]’s behavior and conduct over the past
       several years, including over the course of the CINA proceedings,
       makes clear that any contact that she would have with [the child]
       would have to be fully supervised for an extensive period of time,
       possibly until the child is old enough to be able to fully protect herself,
       many years from now. Managing the who and how of that
       supervision (other than, perhaps, phone calls, emails, cards and
       letters) would be extremely difficult for [the father]. Further,
       inconsistent or sporadic contact with her mother, the kind that comes
       with a cycle of substance abuse, un-medicated mental health
       disorders, hospitalizations and/or incarcerations, has been and
       would remain harmful to [the child]. It is these concerns that tip the
       balance between permanency through a custody order or
       termination of parental rights in favor of the latter.

The record supports this finding, and we adopt it as our own.

       The mother complains that the juvenile court failed to “discuss the potential

for harm [the child] could experience as a result of severing [the mother]’s parental

rights.” On our de novo review, we find any harm to the child from terminating the

mother’s parental rights is outweighed by the harm the child would face if the

mother continues to be involved in the child’s life. The child was one year old at

the time of removal, and the mother acknowledged that the parent-child bond

suffered as a result of her substance-abuse and mental-health issues. The child

protective worker did not observe a strong bond and attachment between the

mother and the child during the course of the CINA proceedings. The interaction

between the child and the mother during visits reinforces this view.

       Concerns about the mother’s ability to co-parent with the father present a

risk of harm to the child, who is placed with the father.            During the CINA
                                          4


proceedings, the mother fixated on reestablishing a relationship with the father

even though the father made it clear that he only wished to communicate with her

about the child. The mother admitted that she focused more on her relationship

with the father than her relationship with the child and acknowledged that conflict

between her and the father negatively affects the child. The record shows that

unless the mother’s parental rights are terminated, the issue is likely to persist.

Despite the mother’s claim that she has accepted the end of her relationship with

the father, the letters she wrote to the father after her May 2018 incarceration

demonstrate she continued to be focus on her relationship with the father more

than her relationship with the child.

       Because preserving the parent-child relationship poses more harm to the

child than termination of the mother’s parental rights, termination is in the child’s

best interests. Accordingly, we affirm.

       AFFIRMED.